Citation Nr: 0815604	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-18 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an earlier effective date for service 
connection for chronic paranoid schizophrenia.

2.  Entitlement to an increased evaluation for chronic 
paranoid schizophrenia, rated 10 percent disabling from March 
13, 1989, to March 15, 1990.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979.  The appeal for an earlier effective date comes before 
the Board of Veterans' Appeals (Board) from a June 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, which denied 
the veteran's claim for an earlier effective date.

Service connection for chronic paranoid schizophrenia was 
granted in a Board decision of May 1994.  The RO granted an 
initial 10 percent evaluation from March 13, 1989.  

The appeal for an increased evaluation comes before the Board 
from a November 1994 which had increased the rating from 10 
to 50 percent, effective as of August 16, 1994.  The veteran 
filed a notice of disagreement in October 1995 to the 
November 1994 ratting decision.   A statement of the case was 
issued in August 1996, and the veteran perfected his appeal 
to the Board the same month.  

In May 1997, a rating decision increased the veteran's rating 
to 100 percent effective June 1, 1990, the date a temporary 
total rating effective March 15, 1990, ended.  This was not a 
full grant of benefits, as the veteran's claim dated back to 
March 13, 1989.  The rating from March 13, 1989, to March 15, 
1990, the period in which the veteran's rating was less than 
a 100 percent, is still on appeal and the Board has 
jurisdiction over that matter.


FINDINGS OF FACT

1. Service connection for a nervous condition was denied by 
the RO in a rating decision of May 1985, and the veteran's 
application to reopen his claim for service connection for a 
nervous condition was denied by a rating decision of 
September 1986; neither decision was appealed, and the 
September 1986 decision is final.  

2.  Service connection for schizophrenia was ultimately 
awarded based on the addition of new and material evidence to 
the record, as of the date of the appellant's reopened claim, 
March 13, 1989.

3.  No communication or medical record prior to March 13, 
1989, may be interpreted as a formal or an informal request 
to reopen the claim for service connection for a mental 
disorder, including schizophrenia.

4.  The veteran's schizophrenia resulted in gross impairment 
in thought processes and communication, including auditory 
hallucinations, from March 13, 1989, forward.


CONCLUSIONS OF LAW

1. The September 1986 rating decision is final as to the 
matter service connection for schizophrenia.  38 C.F.R. §§ 
20.302(a), 20.1103(2007).

2.  The criteria for an effective date prior to March 13, 
1989, for the award of service connection for schizophrenia 
have not been met. 38 U.S.C.A. §§ 5103A, 5103B, 5110 (West 
2002), 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2007).

2.  A 100 percent rating for schizophrenia is assigned, 
effective March 13, 1989. 38 U.S.C.A. §§ 5103, 5103, 5103B, 
5110 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.130, 
Diagnostic Code 9203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends he is entitled to an earlier effective 
date for service connection for schizophrenia and that he is 
entitled to a higher initial rating for schizophrenia.



Earlier Effective Date

In general, the effective date of an award of compensation or 
pension based on an original claim, a clam reopened after 
final disallowance, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002), 
38 C.F.R. § 3.400 (2007).  Applicable law and VA regulations 
provide that the effective date for an award of service 
connection established on the basis of new and material 
evidence received after final disallowance or on the basis of 
a reopened claim shall be the date of receipt of the reopened 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a) (West 2002), 38 C.F.R. § 
3.400(q)(1)(ii), (r) (2007). 

The veteran was discharged from service in August 1979.  
Although the veteran has contended that he filed a claim for 
service connection for schizophrenia in 1980, the record 
shows that the only claim filed prior to 1985 was a November 
1979 claim relating to the character of his discharge.  Other 
than a single correspondence relating to his pay, the next 
correspondence VA received from the veteran was a March 1985 
application for disability benefits.  That claim was denied 
in a May 1985 rating decision, and the veteran did not file a 
timely appeal.  In August 1986, the veteran again filed a 
claim for service connection for a mental disorder.  That 
claim was denied in a September 1986 rating decision on the 
basis of there being no new and material evidence.  These 
decisions were not appealed within one year and are, 
therefore, final. 38 C.F.R. §§ 20.302(a), 20.1103.

On March 13, 1989, the RO received another request to reopen 
the claim for service connection for a mental disorder.  An 
August 1989 rating decision confirmed the denial of service 
connection.  In October 1989, the veteran filed a substantive 
appeal.  A July 1993 rating decision found there was new and 
material evidence to reopen and then denied the reopened 
claim.  The Board granted service connection for a mental 
disorder in May 1994, and service connection was effectuated 
in a June 1994 decision with an effective date of March 13, 
1989. 

There is no record of communication from the veteran prior to 
March 13, 1989, which could serve as a request to reopen the 
claim which was originally denied in September 1986.  The 
veteran submitted no evidence or correspondence of any kind 
to VA between September 1986 and March 1989.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must 
look at all communications that can be interpreted as a 
claim, formal, or informal, for VA benefits).  Thus, the 
earliest available effective date for this claim is the date 
of receipt of the request to reopen the claim, which was 
March 13, 1989.  See 38 U.S.C.A. § 5110(a) (West 2002), 
38 C.F.R. § 3.400.

It appears that the veteran is making an argument couched in 
equity, contending that schizophrenia was in fact ultimately 
determined to have been service-connected and that he is 
entitled to an effective date of the date of discharge.  The 
Board is bound by the law and cannot grant benefits based on 
equity.  See 38 U.S.C.A. §§ 503, 7104 (West 2002), see also 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As is 
discussed above, the law mandates that the earliest effective 
date is the date of the claim, which is March 13, 1989.

The Board has given consideration to VA's duty to notify and 
assist the veteran in the development of his claim. See 38 
U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005). However, in Manning v. Principi, 16 
Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. 
App. 165 (2001), the Court held that these duties have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter.  The claim is therefore being dismissed based on the 
law. Whatever facts are necessary to adjudicate the claim are 
already contained in the claims folder. Thus, notice or 
assistance to the veteran would be fruitless.

The Board is sympathetic to the veteran's mental disorder and 
recognizes the veteran's meritorious service and the 
contributions he made to his country.  However, for the 
reasons and bases expressed above, the Board concludes that 
there is no basis under the applicable law or regulations for 
awarding an earlier effective date for service connection of 
schizophrenia.

Increased Evaluation

The veteran's rating from March 13, 1989, forward is at issue 
in this appeal.  However, from March 15, 1990, forward, 
service-connected schizophrenia is rated 100 percent 
disabling.  Thus, the Board will determine whether a higher 
rating is warranted from March 13, 1989, to March 15, 1990.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155, 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  In an appeal from an initial rating, such as this one, 
the Board must consider the medical evidence during the 
entire period since the veteran's claim was first filed.  
Fenderson v. West, 12 Vet. App. 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

As provided by the VA Schedule for Rating Disabilities, a 
10 percent evaluation is provided for an acquired psychiatric 
disorder that causes an occupational and social impairment 
with mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130.  A 
30 percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.  A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent rating contemplates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.  A 100 percent rating 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives; own occupation, or own name.  Id.

The Board granted service connection for a mental disorder in 
May 1994, and service connection was effectuated in a June 
1994 decision with an effective date of March 13, 1989.  A 
rating of 10 percent was assigned and the veteran was 
scheduled for a VA examination in August 1994.  In November 
1994, a rating decision assigned a temporary total rating of 
100 percent from March 15, 1990, a 10 percent from June 1, 
1990, and a 50 percent from August 1994.  Rating decisions of 
February 1995 and April 1996 denied the veteran's claim for 
an increased rating.  A substantive appeal was filed in 
August 1996 and the veteran was granted a 100 percent rating 
effective June 1, 1990, in a May 1997 rating decision.  Thus, 
the veteran is rated 100 percent disabled for his 
schizophrenia from March 15, 1990, forward.

A VA hospital discharge summary shows the veteran was 
admitted from May 19, 1989, to June 7, 1989.  He had 
previously been admitted on April 27, 1989.  He was admitted 
with auditory hallucinations.  The voices were not telling 
the veteran to hurt himself, but they were making him 
increasingly angry and that made him want to hurt himself.  
The veteran was discharged with a guarded prognosis.  A 
patient summary from August 1989 states that the veteran was 
last seen in November 1988 for pre-admission evaluation.  
Symptoms included auditory hallucinations, religiosity, 
rambling and incoherent speech, and poor sleep.  The 
discharge summary from this period of treatment, which was 
September 11, 1989, to September 22, 1989, states that the 
veteran was admitted with auditory hallucinations, 
nervousness, sleeplessness, and inability to concentrate.  
The veteran was discharged with a guarded prognosis.  

The Board finds that the medical evidence supports a 100 
percent rating from March 13, 1989, forward.  The veteran was 
hospitalized on multiple occasions prior to March 15, 1990, 
the date the previously assigned 100 percent rating begins, 
with severe symptoms of schizophrenia, which resulted in 
gross impairment in thought processes or communication.  In 
particular, the veteran experienced persistent auditory 
hallucinations which caused the veteran to think of hurting 
himself, disrupted his ability to sleep so severely that he 
was forced to stay awake at night and sleep during the day, 
and made the veteran unable to concentrate.  The veteran's 
constant hospital admissions appear to be related to poor 
medication and treatment compliance.  The veteran would be 
discharged, stop taking his medications, fail to appear for 
outpatient treatment, and then would need to be admitted for 
psychiatric treatment as his condition had become 
increasingly severe.  The symptoms the veteran experienced 
during this time period are consistent with 
those he experienced in the future, which were determined to 
warrant a 100 percent rating.  Thus, an increased evaluation 
of 100 percent for the entire appeals period is warranted.
 
Duties to Notify and Assist

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in January 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decisions in these matters.  The letter informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
He was also asked to submit any evidence not in Federal 
possession to VA.  In essence, he was asked to submit 
evidence and/or information in his possession to the RO.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

In Dingess, the Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. 
Id. at 490-91. Thus, because the notice that was provided 
before service connection was granted was legally sufficient, 
VA's duty to notify in this case has been satisfied. 

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted VA and private treatment records.  The veteran 
was afforded a VA medical examination in April 1999, and 
another examination would not assist VA in resolving the 
question of the appropriate effective date.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.  


ORDER

The appeal for an earlier effective date for chronic paranoid 
schizophrenia is dismissed.

An increased evaluation of 100 percent, effective March 13, 
1989, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


